Citation Nr: 9907355	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to an increased evaluation for residuals of a 
perforation of the ureter, currently rated 20 percent 
disabling.

Entitlement to an increased evaluation for status post 
colostomy and laparotomy, currently rated 10 percent 
disabling.

Entitlement to an increased (compensable) evaluation for 
residuals of a perforation of the wall of the uterus.

Entitlement to special monthly compensation based on loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from September 1981 
to July 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  A January 1993 rating 
decision granted service connection for a disability 
classified as the "surgical complications of pregnancy."  
That rating decision also denied entitlement to special 
monthly compensation based on loss of use of a creative 
organ.  A November 1993 rating decision implemented a hearing 
officer's determination that there were three distinct 
disabilities recognizable as the surgical complications of 
pregnancy, which were as follows:  status post colostomy and 
laparotomy, evaluated 10 percent disabling; status post 
perforated ureter, evaluated noncompensably disabling; and 
perforated posterior wall of the uterus, evaluated 
noncompensably disabling.  

The Board remanded the case to the RO in August 1996 for 
further development of the evidence.  While the case was on 
remand, the RO entered a decision in July 1998 granting a 20 
percent evaluation for residuals of perforation of the 
ureter.  The RO confirmed and continued the 10 percent 
evaluation previously assigned for status post colostomy and 
laparotomy and the noncompensable evaluation previously 
assigned for residuals of perforation of the wall of the 
uterus.  The case has since been returned to the Board for 
continuation of appellate review.


REMAND

The appellant asserts that higher rating should be assigned 
for the gastrointestinal, urological and gynecological 
complications of a failed pregnancy during service.  A review 
of the record discloses that the veteran developed various 
surgical complications following premature rupture of 
membranes and intrauterine fetal demise.  It was noted that 
there had been multiple failed pregnancies secondary to 
uterine cervical incompetence.  In September 1991, the 
veteran underwent dilation and evacuation which was 
complicated by a posterior uterine perforation, right 
ureteral transection, and rectosigmoid colonic injury.  A 
bowel resection was performed, with descending colostomy and 
Hartmann's pouch.  She also underwent repair of the right 
ureter and repair of a uterine perforation.  In December 
1991, she returned for further surgery for restoration of 
intestinal continuity.  She underwent an exploratory 
laparotomy, lysis of adhesions, and colostomy take down.  The 
diagnoses included painful and extensive peritoneal 
adhesions, as well as painful and extensive pelvic adhesions.

The Board's August 1996 remand order directed, among other 
things, that a gastrointestinal examiner delineate any 
postoperative symptoms indicative of adhesions of the 
peritoneum.  Specifically, the examiner was supposed to 
describe whether there was pulling or colic pain, nausea, 
constipation, diarrhea, abdominal distention, or partial 
obstruction, and assess the degree of each symptom present.  
The assessment was to take account of the appellant's height 
and weight, with consideration of whether she was 
malnourished and if such manifestations were related to her 
service-connected disabilities.  Additionally, the Board's 
remand referred to the gynecological residuals of the 
surgeries the appellant had undergone during service, 
including tears and adhesions of the fallopian tubes and 
ovaries.  The remand directed that a gynecologist offer an 
opinion as to whether the gynecological residuals of the 
surgeries the appellant underwent during service had (a) 
rendered one or both ovaries non-functioning; (b) precluded 
the veteran's ability to become pregnant; (c) precluded the 
veteran's ability to carry a fetus to term.  

Pursuant to the Board's remand, the RO, in December 1996, 
scheduled gastrointestinal, urological and gynecological 
examinations.  Having reviewed the report of the 
gastrointestinal examination, the Board determines that it 
was not sufficiently responsive to the remand instructions to 
provide a basis for adequately rating the extent of 
disability stemming from abdominal surgery during service.  
Further, having reviewed the report of the gynecological 
examination, the Board determines that it was not 
sufficiently responsive to the remand instructions with 
respect to providing information sufficient to determine 
whether the veteran has loss of use of a creative organ as a 
result of the surgical complications of the failed pregnancy 
during service.

The RO subsequently determined that reports of all three 
examinations were inadequate.  The RO pointed out that the 
urological and the gastrointestinal examiners indicated that 
they had not reviewed the claims folders; the RO was unable 
to determine whether or not the gynecologist had made a 
review of the file.  Emphasizing that the Board's remand 
required that examiners review the appellant's claims file, 
the RO returned the claims file to the VA medical center for 
review by the examining physicians.

Associated with the record is a report of a pelvic echogram 
performed by VA in March 1997.  The impressions were 
resolution of right ovarian complex cyst; mild complex left 
ovarian cyst, representing sequelae of prior hemorrhagic 
cyst.

A document, prepared by a VA Medical Administrative Service, 
shows that the appellant had been scheduled in June 1997 for 
urological and gynecological examinations.  There is no 
indication that a gastrointestinal examination was scheduled.  
She failed to report for the scheduled examinations.  
However, the Board has examined the record and finds no 
verification that the VA medical center mailed the appellant 
a letter notifying her of the date, time and place of the 
scheduled examinations.

Duplicate copies of reports of VA examinations performed in 
December 1996 by gastrointestinal, gynecological and 
urological physicians have been associated with the record.  
The copies of those reports include statements, dated in 
October 1997, that each physician had reviewed and approved 
the examination.  The gastrointestinal examiner explicitly 
stated that a review of the claims folder had been 
undertaken.  From the statements provided by the gynecologist 
and the urologist, the Board cannot determine with certainty 
whether either of these physicians had actually reviewed the 
claims folder.

In correspondence from the veteran, dated in October 1997, 
she indicated that she had attended her requested 
appointments and had been very patient.  In a statement, 
dated in March 1998, she referred to records she had 
submitted in support of her claims for increased ratings.  
Having reviewed the claims file, the Board concludes that the 
appellant was not informed of the VA examinations scheduled 
in June 1997 and that she would be willing to appear for any 
further scheduled examinations.  

According to a VA outpatient treatment entry of December 3, 
1996, the veteran related that she had received medication 
from a private physician to help control pain associated with 
her last menstrual period.  In a history provided to a VA 
urologist when she was examined on December 19, 1996, the 
veteran stated that she had been followed by a private 
gynecologist for abnormal PAP smears and a pelvic cyst.  In 
addition, a VA outpatient treatment entry of August 5, 1997, 
relates the veteran's report of having been admitted to Mercy 
Medical Center Hospital for a possible tubo-ovarian abscess.  
Reports of any treatment rendered by private medical 
providers for the veteran's gastrointestinal, urological or 
gynecological disorders are not included in the record on 
appeal.

The August 5, 1997 VA treatment entry also relates findings 
of a sonogram of the veteran's uterus in March 1997.  It was 
noted that the veteran was to have a repeat sonogram 
examination performed in September 1997 and that she was to 
be scheduled for an annual examination and PAP in February 
1998.  Reports of these examinations, if performed, are not 
of record.

The Court of Veterans Appeals (Court) has held that a Board 
(or Court) remand confers on the veteran, as a matter of law, 
the right to compliance with the remand orders, that the 
Board remand imposes a concomitant duty to ensure compliance 
with the terms of the remand on the VA, and that, moreover, 
where remand orders of the Board (or Court) are not complied 
with, "the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998). 

While the Board regrets the further delay in final 
adjudication imposed by this remand action, the record as 
currently constituted cannot be the basis of a fair 
determination.  The Board may not base its determinations on 
its own unsubstantiated opinion, but is free to supplement 
the record by ordering a medical examination where the 
medical evidence of record is insufficient.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).

In view of the foregoing, the case is again REMANDED for the 
following actions:

1.  All up-to-date VA and private medical 
records relating to treatment of the 
veteran's urological, gynecological and 
gastrointestinal disorders should be 
secured for inclusion in the record.

2.  Thereafter, the veteran should be 
afforded a gastrointestinal examination 
by a VA physician, other than the VA 
physician who examined her in December 
1996.  The purpose of the examination is 
to determine the extent of the residuals 
of a colostomy and laparotomy, currently 
evaluated as adhesions of the peritoneum 
and resection of the large intestine, and 
any other gastrointestinal residuals of 
the surgeries she underwent in service.  
Any indicated special studies should be 
performed and all clinical findings 
reported in detail.  After reviewing the 
record and any additional evidence that 
is obtained, the examiner should respond, 
specifically, to the questions posed in 
instruction #2 of the Board's August 1996 
remand.  It is imperative that the 
examiner be provided with the claims 
folder and copies of the Board's remand 
orders.  The examiner must state that he 
or she has reviewed the claims file.  

3.  In addition, the veteran should be 
afforded urological and gynecological 
examinations by the VA physicians who 
examined her in December 1996.  In the 
event the physicians who conducted the 
earlier examinations are no longer 
available, then the veteran should be 
scheduled for examinations by other 
qualified specialists.  The purpose of 
the urological examination is to 
determine the extent of the residuals of 
a perforation of the ureter, and any 
other urological residuals of the 
surgeries the appellant underwent in 
service.  The purpose of the 
gynecological examination is to determine 
the extent of the residuals of a 
perforation of the uterus and any other 
gynecological residuals of the surgeries 
she underwent in service, including tears 
and adhesions involving the fallopian 
tubes and ovaries.  Any indicated special 
studies should be performed and all 
clinical findings reported in detail.  
After reviewing the record and any 
additional evidence that is obtained, the 
urologist should respond, specifically, 
to the questions posed in instruction #3 
of the Board's August 1996 remand; the 
gynecologist should respond, 
specifically, to the questions posed in 
instruction #4 of the Board's August 1996 
remand.  It is imperative that the 
examiners be provided with the claims 
folder and copies of the Board's remand 
orders.  Each examiner must state that he 
or she has reviewed the claims file.  

4.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the reports do not include the findings 
or the opinion requested, appropriate 
corrective action should be taken.  Then, 
if any benefit sought on appeal is not 
granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable time to reply 
thereto.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information and to comply 
with a precedent decision of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 9 -


